Per Curiam.
The defendants assign as error the refusal of the court below to sustain their motion for judgment as of nonsuit at the close of plaintiff’s evidence and when renewed at the close of all the evidence.
On a motion for nonsuit the evidence of the plaintiff must be taken as true and considered in the light most favorable to her. When the evidence of the plaintiff is so considered, we hold that it was sufficient to take the case to the jury. Mills v. Lynch, 259 N.C. 359, 130 S.E. 2d 541.
Since the case was one for the twelve, and no prejudicial error appears on the record, the ruling of the court below will be upheld.
Affirmed.